DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the 2/24/2022 communication, the applicant has written in part,
“Claims 16-18 and 36 are objected to for being dependent on a rejected base claim, but are otherwise deemed allowable if rewritten in independent claim form including all limitations of the base claim and any intervening claims. Applicants appreciate the Examiner’s recognition of the patentable subject matter recited in claims 16-18 and 36. The Office Action states some reasons for allowance of claims 16-18 and 36 in the section of the Office Action entitled “Allowable Subject Matter’. See, Office Action, pg. 5. Applicant asserts that it is the combinations of features in these claims that render the claim distinguishable over the cited art, not just the portions of the claims cited in the Office Action.
In an effort to expedite prosecution, base claims 1 and 21 have each been amended herein to include subject matter, which the Office Action deems to be patentable. As a consequence, Applicants assert that all pending claims are in condition for allowance.
Formal allowance of claims 1-16 and 18-35 is respectfully requested.”

The examiner agrees with this characterization and notes all remaining claims are allowed as the prior art fails to teach or fairly suggest the claimed transportable election voting equipment having among other features, a printer that prints in front of the screen of the voting device such that the screen of the voting device acts as a printer tray receiving the printed voting slip. This enables a compact design.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Homewood et al. (US 2004/0238632) is noted, having a printer located behind the screen of the portable voting system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876